





Exhibit 10.41
NiSource Inc.


20__ Omnibus Incentive Plan


20__ Cash Based Award Agreement


This Cash-Based Award Agreement (the “Agreement”), is made and entered into as
of _____ 20__ (the “Date of Grant”), by and between NiSource Inc., a Delaware
corporation (the “Company”), and ___________, an Employee of the Company (the
“Grantee”).


Section 1.  Cash-Based Award. The Company hereby grants to the Grantee, on the
terms and conditions hereinafter set forth, an Award of $__________________as a
Cash-Based Award. The Cash-Based Award may be recorded as a bookkeeping entry
(the “Cash-Based Account”) of the Company.


Section 2. Grantee Accounts. If determined to be desirable by the Company, the
amount of the Cash-Based Award pursuant to this Agreement will be credited to
the Grantee’s Cash-Based Account and each Cash-Based Account will be maintained
on the books of the Company until full payment of the balance thereof has been
made to the Grantee (or the Grantee’s beneficiaries or estate if the Grantee is
deceased) in accordance with Section 1 above. No funds shall be set aside or
earmarked for any Cash-Based Account, which, if utilized, shall be purely a
bookkeeping device.


Section 3.  Vesting and Lapse of Restrictions.


(a)
Vesting. Subject to the forfeiture conditions described later in this Agreement,
the Cash-Based Award shall vest as set forth on Schedule A, attached hereto,
provided that the Grantee is continuously employed by the Company through and
including the vesting dates as described on Schedule A. Except as set forth in
subsection (b) hereof, if Grantee’s Service is terminated for any reason prior
to the applicable Vesting Date(s) (as defined on Schedule A), any unvested
portion of the Cash-Based Award subject to this Agreement shall immediately
terminate and be automatically forfeited by Grantee.



(b)
Effect of Termination of Service Prior to Vesting. Notwithstanding the
foregoing, in the event that the Grantee’s Service terminates prior to the
Vesting Date as a result of (i) the Grantee’s death or (ii) the Grantee’s
Disability, any remaining vesting conditions set forth in subsection (a) above
shall lapse with respect to a pro rata portion of any remaining unvested portion
of such Cash-Based Award on the date of termination of Service. Such pro rata
lapse of the remaining vesting conditions shall be determined using a fraction,
where the numerator shall be the number of full or partial calendar months
elapsed between the Date of Grant and the date the Grantee terminates Service,
and the denominator shall be the number of full or partial calendar months
between the Date of Grant and the final Vesting Date. In addition,
notwithstanding the foregoing, in the event that the Grantee’s Service
terminates prior to the Vesting Date as a result of the termination of the
Grantee’s Service by the Company without Cause, any remaining vesting conditions
set forth in subsection (a) above shall lapse with respect to one-hundred
percent (100%) of any remaining unvested portion of such Cash-Based Award on the
date of termination of Service.



(c)
Change in Control. Notwithstanding the foregoing provisions, in the event of a
Change in Control, the Cash-Based Award under this Agreement shall be subject to
the Change in Control






--------------------------------------------------------------------------------





Provisions set forth in the Plan. In the event of any conflict between the Plan
and this Agreement, the Plan shall control.


Section 4. Payment of Cash Amount. Once the Cash-Based Award has vested under
this Agreement, the Company will deliver the total amount in the Cash-Based
Account of the Grantee, without interest or any other appreciation factor,
within 60 days following the Vesting Date, or if earlier, the Grantee’s
termination of service in accordance with Section 3(b). Notwithstanding the
foregoing, to the extent any portion of the Cash-Based Award is subject to Code
Section 409A, if any portion of the Cash-Based Award vests prior to the Vesting
Date in connection with a Grantee’s “separation from service” within the meaning
of Code Section 409A and the Grantee is a “specified employee” within the
meaning of Code Section 409A at the time of such separation from service, that
portion of the Cash-Based Award will be paid on the first business day after the
date that is six (6) months following the date of the Grantee’s separation from
service (or if earlier, the Grantee’s date of death). The payment of the
Cash-Based Award shall be subject to payment of the applicable withholding tax
liability and the forfeiture provisions of this Agreement. If the Grantee dies
before the Company has distributed any portion of the vested Cash-Based Award,
the Company will transfer any amount payable with respect to the vested
Cash-Based Award in accordance with the Grantee’s written beneficiary
designation or to the Grantee’s estate if no written beneficiary designation is
provided.


Section 5.  Withholding of Taxes. The Company shall have the power and the right
to deduct or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement.


Section 6. Restriction on Transferability. Except as otherwise provided under
the Plan, until the Cash-Based Award has vested under this Agreement, the right
to the value of the Cash-Based Award granted herein and the rights and
privileges conferred hereby may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (by operation of law or otherwise), other
than by will or the laws of descent and distribution. Any attempted transfer in
violation of the provisions of this paragraph shall be void, and the purported
transferee shall obtain no rights with respect to such Cash-Based Award.


Section 7. Grantee’s Rights Unsecured. The right of the Grantee or his or her
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Grantee’s Cash-Based Account or any other specific assets of the Company. All
amounts credited to the Grantee’s Cash-Based Account shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes, as it may deem appropriate.


Section 8.  No Rights as Employee. Nothing in this Agreement or the Award shall
confer upon the Grantee any right to continue as an Employee of the Company or
any Affiliate or to interfere in any way with the right of the Company or any
Affiliate to terminate the Grantee’s Service at any time.


Section 9.  Notices. Any notice hereunder by the Grantee shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof at the following address: Corporate Secretary, NiSource Inc., 801 East
86th Avenue, Merrillville, IN 46410-6271, or at such other address as the
Company may designate by notice to the Grantee. Any notice hereunder by the
Company shall be given to the Grantee in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Grantee may have on
file with the Company.


Section 10.  Administration. The administration of this Agreement, including the
interpretation and amendment or termination of this Agreement, will be performed
in accordance with the Plan. All





--------------------------------------------------------------------------------





determinations and decisions made by the Committee, the Board, or any delegate
of the Committee as to the provisions of this Agreement shall be conclusive,
final, and binding on all persons. This Agreement at all times shall be governed
by the Plan, which is incorporated in this Agreement by reference, and in no way
alter or modify the Plan. All capitalized terms used in this Agreement and not
defined herein shall have the meaning set forth in the Plan. To the extent a
conflict exists between this Agreement and the Plan, the provisions of the Plan
shall govern. Notwithstanding the foregoing, if subsequent guidance is issued
under Code Section 409A that would impose additional taxes, penalties, or
interest to either the Company or the Grantee, the Company may administer this
Agreement in accordance with such guidance and amend this Agreement without the
consent of the Grantee to the extent such actions, in the reasonable judgment of
the Company, are considered necessary to avoid the imposition of such additional
taxes, penalties, or interest.


Section 11. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, without giving effect to the
choice of law principles thereof.


Section 12. Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Restricted Stock Units shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.


Section 13. Entire Agreement; Code Section 409A Compliance. This Agreement and
the Plan contain the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement is pursuant to the terms of the Company’s
20__ Omnibus Incentive Plan, as amended (the “Plan”). The applicable terms of
the Plan are incorporated herein by reference, including the definition of
capitalized terms contained in the Plan, and including the Code Section 409A
provisions of the Plan. This Agreement shall be interpreted in accordance with
Code Section 409A including the rules related to payment timing for “specified
employees” within the meaning of Code Section 409A. This Agreement shall be
deemed to be modified to the maximum extent necessary to be in compliance with
Code Section 409A’s rules. If the Grantee is unexpectedly required to include in
the Grantee’s current year’s income any amount of compensation relating to the
Cash-Based Award because of a failure to meet the requirements of Code Section
409A, then to the extent permitted by Code Section 409A, the Grantee may receive
a distribution of cash in an amount not to exceed the amount required to be
included in income as a result of the failure to comply with Code Section 409A.




[SIGNATURE PAGE TO FOLLOW]




IN WITNESS WHEREOF, the Company has caused this Award to be granted, and the
Grantee has accepted this Award, as of the date first above written.




NiSource Inc.




By:


Its:






GRANTEE





--------------------------------------------------------------------------------







By: ____________________________________________
[____________]




SCHEDULE A











